Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
It is noted that claims 1-9 are recited as a “system” which does not clearly set forth which statutory category the invention belongs.  It has been determined that the claims are directed to an apparatus and the appropriate principles for interpreting claims for that particular category of invention have been applied.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nyuli (U.S. Patent No. 9345573).
Regarding Claim 1,  Nyuli discloses a delivery system (Column 1, lines 19-23, Figure 11A)  for percutaneously delivering a heart valve (Figure 10 #1000) prosthesis to a site of a native valve, the delivery system (Column 1, lines 19-23, Figure 11A) comprising: 
a heart valve (Figure 10 #1000) prosthesis including an anchoring member at least partially surrounding and coupled to an inner valve support, the heart valve 
a delivery catheter (Figure 11A #1100) having a delivery configuration and a release configuration, the delivery catheter (Figure 11A #1100) including: 
an outer shaft (Figure 11A #1102), wherein in the delivery configuration the outer shaft (Figure 11A #1102) retains the anchoring member of the heart valve (Figure 10 #1000) prosthesis in a radially compressed state for delivery to a treatment site; 
an intermediate shaft (Figure 11A #1104) disposed through a lumen of the outer shaft (Figure 11A #1102), wherein in the delivery configuration the intermediate shaft (Figure 11A #1104) retains at least a portion of the inner valve support of the heart valve (Figure 10 #1000) prosthesis in a radially compressed state for delivery to a treatment site; and 
an inner shaft (Figure 11A #1108) disposed through a lumen of the intermediate shaft (Figure 11A #1104).
Regarding Claim 2,  Nyuli discloses the delivery system (Column 1, lines 19-23, Figure 11A) of claim 1, further comprising a distal tip (Figure 11A #1110) component coupled to the inner shaft (Figure 11A #1108), wherein the distal tip (Figure 11A #1110) component includes a distal shaft (see figure below) component extending proximally therefrom forming a recess between the distal shaft (see figure below) component and the inner shaft (Figure 11A #1108), wherein in the delivery configuration the distal shaft (see figure below) component retains a portion of the heart valve (Figure 10 #1000) prosthesis in a radially compressed state for delivery to a treatment site (Figure 12B). 

    PNG
    media_image1.png
    137
    192
    media_image1.png
    Greyscale

Regarding Claim 3,  Nyuli discloses  the delivery system (Column 1, lines 19-23, Figure 11A) of claim 2, wherein the inner shaft (Figure 11A #1108) is axially slidable relative to the intermediate shaft (Figure 11A #1104) and the outer shaft (Figure 11A #1102) to advance the distal shaft (see figure above) component to release the portion of the heart valve (Figure 10 #1000, Figure 12B) prosthesis from the recess to enable the portion of the heart valve (Figure 10 #1000) prosthesis to expand to a radially expanded state (Figure 12J).
Regarding Claim 4, Nyuli discloses the delivery system (Column 1, lines 19-23, Figure 11A) of claim 1, wherein the outer shaft (Figure 11A #1102) is proximally retractable (Column 16 lines 39-41) from the delivery configuration relative to the intermediate shaft (Figure 11A #1104) and the inner shaft (Figure 11A #1108) to release the anchoring member from the outer shaft (Figure 11A #1102) to enable the anchoring member to expand to a radially expanded state.
Regarding Claim 5, Nyuli discloses  the delivery system (Column 1, lines 19-23, Figure 11A) of claim 4, wherein the intermediate shaft (Figure 11A #1104) is proximally retractable (Column 16 lines 44-46) from the delivery configuration relative to the inner shaft (Figure 11A #1108) and the outer shaft (Figure 11A #1102) to release the inner valve support from the intermediate shaft (Figure 11A #1104) to enable the inner valve support to expand to a radially expanded state.
Regarding Claim 6,  Nyuli discloses  the delivery system (Column 1, lines 19-23, Figure 11A) of claim 1, wherein the delivery catheter (Figure 11A #1100) further comprises a spindle shaft (Figure 11A #1106) disposed between in the inner shaft (Figure 11A #1108) and the intermediate shaft (Figure 11A #1104), wherein the spindle shaft (Figure 11A #1106) is configured to maintain the longitudinal positon of the heart valve (Figure 10 #1000) prosthesis relative to a handle (Figure 11A #1112)  of the delivery catheter (Figure 11A #1100, Column 16 line 45).
Regarding Claim 7,  Nyuli discloses  the delivery system (Column 1, lines 19-23, Figure 11A) of claim 1, wherein in the delivery configuration, an inflow end of the heart valve (Figure 10 #1000) prosthesis faces a proximal direction (Figure 12B) of the delivery catheter (Figure 11A #1100).
Regarding Claim 8,  Nyuli discloses  the delivery system (Column 1, lines 19-23, Figure 11A) of claim 7, wherein the anchoring member is coupled to the inner valve support at an outflow portion of the heart valve (Figure 10 #1000) prosthesis.
Regarding Claim 9,  Nyuli discloses  the delivery system (Column 1, lines 19-23, Figure 11A) of claim 1, wherein in the delivery configuration the intermediate shaft (Figure 11A #1104) encircles the inner valve support and is disposed radially within the anchoring member, and wherein in the delivery configuration the outer shaft (Figure 11A #1102) encircles the anchoring member (Figure 12B).
Regarding Claim 10,  Nyuli discloses a delivery catheter (Figure 11A #1100) for percutaneously delivering a heart valve (Figure 10 #1000) prosthesis to a site of a native valve, the delivery catheter (Figure 11A #1100) comprising:
a handle (Figure 11A #1112)  (Figure 11A #1112); 
an outer shaft (Figure 11A #1102) operably coupled to the handle (Figure 11A #1112)  such that the outer shaft (Figure 11A #1102) is axially slidable relative to the handle (Figure 11A #1112); 
an intermediate shaft (Figure 11A #1104) disposed within a lumen of the outer shaft (Figure 11A #1102), wherein the intermediate shaft (Figure 11A #1104) is operably coupled to the handle (Figure 11A #1112)  such that the intermediate shaft (Figure 11A #1104) is axially slidable relative to the handle (Figure 11A #1112); and 
an inner shaft (Figure 11A #1108) disposed within a lumen of the intermediate shaft (Figure 11A #1104) and coupled to the handle (Figure 11A #1112) ; wherein the outer shaft (Figure 11A #1102) is axially slidable relative to the intermediate shaft (Figure 11A #1104) and the inner shaft (Figure 11A #1108); wherein the intermediate shaft (Figure 11A #1104) is axially slidable relative to the outer shaft (Figure 11A #1102) and the inner shaft (Figure 11A #1108); and wherein the outer shaft (Figure 11A #1102) and the intermediate shaft (Figure 11A #1104) are configured in combination to retain a heart valve (Figure 10 #1000) prosthesis in a radially compressed configuration (Column 17, lines 8-15).
Regarding Claim 11,  Nyuli discloses  the delivery catheter (Figure 11A #1100) of claim 10, further comprising a distal tip (Figure 11A #1110) component coupled to the inner shaft (Figure 11A #1108), wherein the inner shaft (Figure 11A #1108) is operably coupled to the handle (Figure 11A #1112)  and the distal tip (Figure 11A #1110) component includes a distal shaft (see figure below) component extending proximally, and wherein the outer shaft (Figure 11A #1102), the intermediate shaft (Figure 11A #1104), and the distal shaft (see figure below) component are configured in combination 

    PNG
    media_image1.png
    137
    192
    media_image1.png
    Greyscale

Regarding Claim 12,  Nyuli discloses  the delivery catheter (Figure 11A #1100) of claim 11, wherein when the delivery catheter (Figure 11A #1100) is in the delivery configuration, the outer shaft (Figure 11A #1102) is configured to retain an outer member of the heart valve (Figure 10 #1000) prosthesis in a radially compressed state, the intermediate shaft (Figure 11A #1104) is configured to retain an inner member of the heart valve (Figure 10 #1000) prosthesis in a radially compressed state (Column 3, lines 23-26), and the distal shaft (see figure above) component of the distal tip (Figure 11A #1110) component is configured to retain a distal portion of the heart valve (Figure 10 #1000) prosthesis in a radially compressed state.
Regarding Claim 13,  Nyuli discloses  the delivery catheter (Figure 11A #1100) of claim 10, wherein the delivery catheter (Figure 11A #1100) further comprises a spindle shaft (Figure 11A #1106) disposed between in the inner shaft (Figure 11A #1108) and the intermediate shaft (Figure 11A #1104), wherein the spindle shaft (Figure 11A #1106) is configured to maintain the longitudinal positon of the heart valve (Figure 10 #1000) prosthesis relative to the handle (Figure 11A #1112)  of the delivery catheter (Figure 11A #1100).
Regarding Claim 14,  Nyuli discloses  a method of delivering (Column 1 #19-23) and deploying a heart valve (Figure 10 #1000) prosthesis at a site of a native heart valve (Figure 10 #1000, Column 8, lines 39-44), the method comprising the steps of: positioning a delivery catheter (Figure 11A #1100) at a site of a native heart valve (Figure 10 #1000) with the heart valve (Figure 10 #1000) prosthesis in a radially compressed configuration (Column 17, lines 8-15), wherein the heart valve (Figure 10 #1000) prosthesis includes an outer member coupled to an inner member and a prosthetic valve component coupled to the inner member, wherein the delivery catheter (Figure 11A #1100) includes an outer shaft (Figure 11A #1102), an intermediate shaft (Figure 11A #1104), and an inner shaft (Figure 11A #1108) configured in combination to hold the heart valve (Figure 10 #1000) prosthesis in the radially compressed configuration; retracting the outer shaft (Figure 11A #1102) to release the outer member of the heart valve (Figure 10 #1000) prosthesis from the outer shaft (Figure 11A #1102) such that the outer member radially expands; and after the step of retracting the outer shaft (Figure 11A #1102), retracting the intermediate shaft (Figure 11A #1104) to release the inner member of the heart valve (Figure 10 #1000) prosthesis from the intermediate shaft (Figure 11A #1104) such that the inner member radially expands (Column 16, lines 39-46).
Regarding Claim 15, Nyuli discloses the method of claim 14, wherein the native heart valve (Figure 10 #1000) is a mitral valve (Column 1, lines 14-19). 
Regarding Claim 16,  Nyuli discloses  the method of claim 15, wherein the step of positioning the delivery catheter (Figure 11A #1100) at the site of a native heart valve 
Regarding Claim 17,  Nyuli discloses  the method of claim 16, wherein an inflow portion of the heart valve (Figure 10 #1000) prosthesis faces a proximal portion (Figure 12B) of the delivery catheter (Figure 11A #1100).
Regarding Claim 18, Nyuli discloses  the method of claim 17, further comprising the step of: after retracting the outer shaft (Figure 11A #1102) and before retracting the intermediate shaft (Figure 11A #1104), advancing the delivery catheter (Figure 11A #1100) such that a brim of the outer member engages an atrial side (Column 16, lines 22-32) of an annulus of the mitral valve.
Regarding Claim 19,  Nyuli discloses  the method of claim 14, wherein the delivery catheter (Figure 11A #1100) further includes a distal tip (Figure 11A #1110) component coupled to a distal portion of the inner shaft (Figure 11A #1108), the distal tip (Figure 11A #1110) component including a distal shaft (see figure below) component extending proximally from the distal tip (Figure 11A #1110) component, wherein in the delivery configuration the distal shaft (see figure below) component encircles an outflow portion of the heart valve (Figure 10 #1000) prosthesis, further comprising the step of: after the step of retracting the intermediate shaft (Figure 11A #1104), distally advancing the inner shaft (Figure 11A #1108) to distally advance the distal shaft (see figure below) component to release the outflow portion of the heart valve (Figure 10 #1000) prosthesis from the distal shaft (see figure below) component such that the outflow portion of the heart valve (Figure 10 #1000) prosthesis radially expands (Figures 12B-12J).

    PNG
    media_image1.png
    137
    192
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054.  The examiner can normally be reached on Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774